Citation Nr: 1533079	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-31 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than February 11, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for PTSD was first received by VA on November 21, 2008 and denied in a July 2009 rating decision, to which the Veteran submitted a timely Notice of Disagreement (NOD) in September 2009.

2.  The RO issued a Statement of the Case (SOC) in January 2010; and the Veteran submitted new lay statements concerning her PTSD stressors, which were received by VA in March 2010.  

3.  The RO did not determine whether the newly received written statements constituted new and material evidence, nor did the RO issue a Supplemental SOC (SSOC) or readjudicate the Veteran's claim of service connection for PTSD after receipt of this new evidence until April 2012.
  

CONCLUSION OF LAW

The criteria for an effective date of November 21, 2008 for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

I.  Earlier Effective Date for Left Knee Disability

The Board finds that an earlier effective date for the grant of service connection for PTSD is warranted, and that the proper effective date is November 21, 2008, the day VA received the Veteran's claim.    

Factual Background

The Veteran originally sought service connection for PTSD by a claim received by VA on November 21, 2008.  This claim was denied in a rating decision dated July 2009 because the Veteran did not provide sufficient information for VA to verify her claimed stressors.  In September 2009, the Veteran submitted an NOD to the July 2009 rating decision.  The RO issued an SOC in January 2010.

In March 2010, the Veteran resubmitted her NOD to the July 2009 rating decision, indicating her continued disagreement with the denial of her claim of service connection for PTSD and intention to pursue her appeal.  In March 2010, VA received a written statement from the Veteran concerning the trauma she experienced during service.  This evidence was not associated with the claims file at the time VA first decided the claim, and was material in that it related to a previously unestablished element of her claim, i.e. the establishment of her claimed in-service stressor.  See July 2009 Rating Decision; see also January 2010 SOC.  No additional action was taken with regard to the Veteran's claim or this newly received evidence.

In February 2011, the Veteran sought to reopen her claim of entitlement to service connection for PTSD.  The RO again denied service connection for PTSD in an April 2011 rating decision.  After receiving additional evidence, the RO granted service connection for PTSD in a February 2012 rating decision.  An effective date of February 11, 2011 was assigned, as this was the date VA received the claim to reopen.  See October 2012 Rating Decision.  

Legal Analysis

Based on the provisions of 38 C.F.R. § 3.156(b), the July 2009 rating decision did not become final, and thus an effective date of November 21, 2008 for the grant of service connection for the Veteran's PTSD is proper.  

Section 3.156(b) provides that new and material evidence received by VA prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The United States Court of Appeals for Veterans Claims has consistently held that section 3.156(b) requires VA to determine whether evidence submitted within one year after the issuance of a rating decision constitutes new and material evidence relating to an earlier claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  Until such a determination is made, the claim does not become final.  See Beraud v. McDonald, 766 F.3d 1402, 1406 -07 (Fed. Cir. 2014) (holding that a claim remains pending where VA failed to fulfill a statutory duty to determine the character of newly submitted evidence).  Additionally, the RO is required to issue an SSOC when additional pertinent evidence is received in connection with an appeal after an SOC has been issued and before the appeal is certified and the record is transferred to the Board.  38 C.F.R. § 19.31 (2014).

Here, the undisputed facts show that a new lay statement concerning the Veteran's PTSD stressors was received by VA within one year of the July 2009 rating decision and after the January 2010 SOC was issued, but that the RO did not determine the character of the evidence, issue an SSOC or readjudicate the Veteran's service connection claim until the April 2011 rating decision.  Thus, the July 2009 rating decision denying service connection for PTSD did not become final.  

As the July 2009 rating decision did not become final, the appropriate effective date for the grant of service connection for PTSD is November 21, 2008, the date VA received the Veteran's original claim of service connection for PTSD.  See 38 C.F.R. § 3.400.  


ORDER

An effective date of November 21, 2008 for service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


